Citation Nr: 0500293	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to a total rating based on unemployability due to 
service connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.


REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The Act 
and the implementing regulations are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran contends that his service-connected disabilities 
render him unemployable.  He is currently service connected 
for the following disabilities:  post-traumatic stress 
disorder (PTSD) with depression, currently evaluated as 50 
percent disabling; residuals of third degree burns of the 
right axilla, currently evaluated as 30 percent disabling; 
limitation of motion of the right shoulder, currently 
evaluated as 30 percent disabling; limitation of motion of 
the left hand, currently evaluated as 20 percent disabling; 
erectile dysfunction, currently evaluated as 20 percent 
disabling; residuals of second degree burns of the chest, 
currently evaluated as 20 percent disabling; residuals of 
second degree burns of the hands, arms and neck, currently 
evaluated as 10 percent disabling; donor site scars of the 
right buttock and thigh, currently evaluated as 
noncompensably disabling; and voiding dysfunction, currently 
evaluated as noncompensably disabling.  The veteran is also 
in receipt of special monthly compensation for loss of use of 
a creative organ.

The veteran underwent VA examinations of his service-
connected disabilities in December 2002.  Unfortunately, the 
reports of these examinations do not adequately address 
whether the service-connected disabilities are sufficiently 
severe to preclude employment consistent with the veteran's 
education and occupational background.  

The Board also notes that the veteran has participated in the 
VA Vocational Rehabilitation program since 1996.  The 
Vocational Rehabilitation file indicates that the veteran's 
program was interrupted in 1998.  The veteran subsequently 
pursued a degree in social work at the University of 
Connecticut.  The veteran's program was discontinued in 
January 2004 due to his failure to cooperate with program 
requirements.  It is unclear whether the veteran has 
completed his undergraduate degree program.  Up-to-date 
information concerning the veteran's education and 
occupational background is required.

Under the circumstances discussed above, the Board concludes 
that additional development is necessary prior to further 
appellate review of the veteran's claim for a total rating 
based on unemployability.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send a letter with 
respect to the claim that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(b), to include notice that he should 
submit any pertinent evidence in his 
possession, up-to-date information 
concerning his education and occupational 
background, and medical or other evidence 
supporting his contention that he is 
unemployable due to his service-connected 
disabilities.  He should also be informed 
of the assistance that VA will provide 
and of the information and authorization 
necessary if he desires assistance in 
obtaining pertinent evidence. 

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should arrange for 
the veteran to be scheduled for a VA 
examination to determine the current 
severity of the service-connected PTSD.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any special diagnostic 
studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected PTSD  
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto, to include an opinion as 
to whether the disability in combination 
with the veteran's other service-
connected disabilities is sufficient to 
preclude the veteran from engaging in 
substantially gainful employment 
consistent with his education and 
industrial background.  The examiner 
should also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

4.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected burn 
scar residuals.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.   Any special 
diagnostic studies deemed necessary 
should be performed.  Unretouched 
photographs depicting any disfiguring 
lesions should be taken.  The examiner 
should comment on which anatomical areas 
are affected by the veteran's service-
connected scars and indicate the area 
affected in inches.  The examiner should 
describe any underlying soft tissue 
damage associated with the veteran's 
service-connected scars.  

Any secondary functional impairment due 
to the veteran's service-connected 
scarring should also be described, to 
include limitation of motion of all 
affected joints.  

The examiner should also provide an 
opinion regarding the impact of the 
veteran's service-connected scar 
residuals on his ability to work.

The rationale for all opinions expressed 
should also be provided.  

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
erectile dysfunction and voiding 
dysfunction.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's erectile 
and voiding dysfunctions should be 
identified.  The examiner should also 
provide an opinion regarding the impact 
of the veteran's service-connected 
erectile and voiding dysfunctions on his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  The RO should also undertake any 
other development it determines to be 
indicated.

8.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




